DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Response of 26 July 2021 is acknowledged and has been entered.
Claims 1, 3, 4, 7-11, 14, 16 and 77-85 are currently pending.  Claim 7 is withdrawn as being drawn to a non-elected species.
Claims 1, 3, 4, 8-11, 14, 16 and 77-85 are considered here.

Withdrawn Rejections
	The rejection of claims 1, 3-5, 8-11, 14 and 16 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the claim amendments in the Response of 26 July 2021.
The rejection of claims 1, 3-5, 10 and 11 under pre-AIA  35 U.S.C. 102(b) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Farmer, Neal and/or Madden is withdrawn in view of the claim amendments in the Response of 26 July 2021.
The rejection of claims 8, 9, 14 and 16 over Farmer, Neal and/or Madden, further in view of Cann is withdrawn in view of the claim amendments in the Response of 26 July 2021.
The rejection of claims 1, 3-5, 8-11, 14 and 16 on the ground of nonstatutory double patenting as being unpatentable over: U.S. Patent Nos. 8187590, 8097247, 7807151, 7708988 and 6461607, in view of Neal, Cann and/or Viernstein is withdrawn in view of the claim amendments in the Response of 26 July 2021.

Response to Arguments
Applicant’s arguments in the Response of 26 July 2021 have been considered but are moot in view of the new grounds of rejection herein.

Claim Rejections - 35 USC § 112, 1st para. (Written Description - Deposit)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 8-11, 14, 16 and 77-85 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The invention employs a novel biological material, specifically B. coagulans hammer strains GBI-20 (ATCC Designation Number PTA-6085); GBI-30 (ATCC Designation Number PTA-6086); and GBI-40 (ATCC Designation Number PTA-6087), which are essential to the claimed invention. The biological material must be obtainable by a repeatable method set forth in the specification (such that the material can be isolated without undue experimentation) or otherwise readily available to the public. If the biological materials are not so obtainable or 
There is no indication that the biological material in the instant case is readily available to the public and the specification does not disclose a repeatable process to obtain the biological material.  The instant specification does note that the biological material has been deposited at the American Type Culture Collection (ATCC; Manassus, Va.) under the terms of the Budapest Treaty (US6849256, col. 25, lines 38-54; the ‘256 Patent is issued from App. 09/708870, which is incorporated by reference into the instant specification (Spec., p. 2, lines 15-18)). 
In addition to the deposit made under the Budapest Treaty, the deposit requirement further requires an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent (see 37 CFR §§ 1.801-1.809). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 10, 11, 82 and 83 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US Patent No. 68249256 to Farmer as evidenced by Neal et al., Gut 51.3 (2002): 410-413, or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Farmer in view of Neal.
Farmer teaches a method of treating and/or preventing a pathogenic (e.g., bacterial) infection of the GI tract, comprising administering to a subject a Bacillus coagulans Hammer strain in an amount effective to treat/prevent said infection and/or symptoms associated therewith (entire document, including col. 1, line 60 to col. 4, line 30; col. 16, line 33 to col. 18, line 63; col. 25, line 55 to col. 26, line 63).  The B. coagulans Hammer strain can be GBI-20, GBI-30 or GBI-40 (col. 24, line 60 to col. 25, line 54).  The instant specification evidences that GBI-20, GBI-30 and GBI-40 are derived from ATCC 31284 (Spec., p. 2, lines 11-16).  The B. coagulans can be administered in the form of spores, vegetative cells or a combination thereof, and can be in an amount of about from about 1x105 to about 1x1010 viable bacteria, and more preferably about 1x108 to about 1x1010 viable bacteria (col. 1, line 60 to col. 4, line 30; col. 18, lines 23-63; col. 25, line 55 to col. 26, line 63).  The Bacillus coagulans strain can be isolated/purified (i.e. lacking other bacteria/strains) (col. 2, lines 50-56; col. 24, line 60 to col. 25, line 54).
Claims 1, 3, 10, 11, 82 and 83 differ from the express teachings of Farmer in that: the method is for reducing a symptom of irritable bowel syndrome (IBS) wherein the symptom is alternating diarrhea and constipation, and the method comprises identifying a patient suffering from or at risk of developing IBS and administering the B. coagulans to said patient.
st and 2nd ¶; p. 410-411, under PARTICIPANTS AND METHODS; p. 412-413, under DISCUSSION).
Claims 1, 3, 10, 11, 82 and 83 are inherently anticipated by Farmer because Farmer teaches a method of treating/preventing a bacterial GI infection, and Neal evidences that gastroenteritis is a causative factor of IBS.  Thus, subjects having bacterial gastroenteritis are “at risk of developing IBS” and administering B. coagulans to such subjects to treat and/or prevent bacterial gastroenteritis would inherently reduce the occurrence of IBS and symptoms associated therewith in the subjects.  Neal further evidences that IBS caused by bacterial gastroenteritis includes symptoms of alternating diarrhea and constipation.  Moreover, it is noted that the method of Farmer comprises administering the same active ingredient (B. coagulans Hammer strains GBI-20, GBI-30 and/or GBI-40) in the same amount (e.g., about 1x108 to about 1x1010 viable bacteria) as recited in the instant claims, and thus administering B. coagulans according to Farmer would inherently treat/prevent IBS in the same manner as described in the instant specification.
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to treat/prevent a bacterial GI infection by administering B. coagulans according to the method of Farmer wherein the subject is suffering from IBS associated with bacterial gastroenteritis as taught by Neal because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to treat IBS associated with an infection such as bacterial 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farmer optionally in view of Neal, as applied to claims 1, 3, 10, 11, 82 and 83, further in view of US Patent No. 6,461,607 to Farmer (hereinafter the ‘607 Patent; previously cited).
Claim 4 differs from Farmer optionally in view of Neal, as applied to claims 1, 3,10, 11, 82 and 83, in that: the probiotic composition further comprises a supplementary enzyme selected from a lipase, lactase, fructase, amylase and a protease.
The ‘607 Patent teaches methods for treating and/or preventing bacterial GI infections by administering probiotic compositions comprising Bacillus coagulans Hammer strains such as ATCC 31284 (i.e. a method substantially identical to that of Farmer) wherein the administered probiotic compositions can further comprise dietary or supplementary enzymes such as lactase, amylase, glucanase, catalase, and the like (col. 23, line 66 to col. 26, line 35, particularly col. 24, lines 16-19). 
.

Claims 8, 9, 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farmer optionally in view of Neal, as applied to claims 1, 3, 10, 11, 82 and 83, further in view of Cann et al., Digestive diseases and sciences 29.3 (1984): 239-247. and PCT App. WO2000007571A2 to Viernstein.
Claims 8, 9, 14 and 16 differ from Farmer optionally in view of Neal, as applied to claims 1, 3,10, 11, 82 and 83, in that: the composition further comprises an anti-diarrheal agent; and the anti-diarrheal agent is selected from loperamide, attapulgite, Croton Lechleri Extract, and calcium polycarbophil.

Viernstein teaches an anti-diarrheal composition comprising probiotic lactic acid bacterial and the anti-diarrheal agent loperamide, and further teaches that the loperamide component has no effect on the viability of the bacteria (p. 3 of English trans; Example 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Farmer optionally in view of Neal to treat/prevent IBS and associated symptoms by administering a composition comprising B. coagulans wherein the composition further comprises loperamide as taught by Cann and Viernstein because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to include loperamide in the probiotic composition of Farmer optionally in view of Neal because Cann teaches that loperamide is useful for treating symptoms of IBS.  Including loperamide in the probiotic composition of Farmer optionally in view of Neal would have led to predictable results with a reasonable expectation of success because Viernstein teaches that loperamide can be included in an anti-diarrheal composition with probiotic lactic acid bacteria with no effect on the viability of the probiotic bacteria.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 3, 4, 8-11, 14, 16, 82 and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9220736, optionally in view of Neal, Cann and/or Viernstein as applied above.  The claims of the ‘736 Patent teach a method of treating IBS by administering B. coagulans Hammer strains GBI-20, GBI-30 and/or GBI-40 in the same amount as in the instant claims, and Neal, Cann and/or Viernstein would make it obvious to treat a symptom of alternating constipation/diarrhea and/or to include an anti-diarrheal agent in the composition.
Claims 1, 3, 4, 8-11, 14, 16, 82 and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 6849256, optionally in view of Neal, Cann and/or Viernstein as applied above.  The claims of the ‘256 Patent teach a method of treating a GI infection by administering B. coagulans Hammer strains GBI-20, GBI-30 and/or GBI-40 in the same general range as in the instant claims, and Neal, Cann and/or Viernstein would make it obvious to treat/prevent a symptom of alternating constipation/diarrhea in a subject having IBS associated with a GI infection and to include an anti-diarrheal agent in the composition.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657